Title: From George Washington to the Massachusetts General Court, 28 June 1776
From: Washington, George
To: Massachusetts General Court



Gentlemen
New York 28 June 1776

By certain Advices just received, I am informed that a Fleet consisting of 130 Sail left Hallifax the 9th Instt bound for this Place, and am well assured that General Howe is already arrived at the Hook in the Greyhound—I do therefore in the most pressing manner request, that you would not lose a moments time in sending forward the Militia of your Province, as the Enemy will undoubtedly attack us in our weak State, as soon as a

sufficient Force arrives to enable them to attempt it with the least probability of Success—and altho I cannot expect, by reason of the distance, that your Quota of Troops will reach this so seasonably as to afford us assistance upon the first attack of the Enemy yet I promise myself it will not occasion any delay in their March—Relying on your using all possible dispatch in this Business I remain with much Respect Gentlemen Your Very humble Servant

Go: Washington

